
	
		I
		112th CONGRESS
		1st Session
		H. R. 1341
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2011
			Mr. Olson (for
			 himself, Mr. Poe of Texas,
			 Mr. Sam Johnson of Texas,
			 Mr. McKinley, and
			 Mr. Farenthold) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 5, United States Code, to require the
		  Environmental Protection Agency to include in any notice of rule making a
		  statement regarding the impact of the rule on jobs loss or creation, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Establishing Public Accountability Act
			 of 2011.
		2.Effect on jobs
			 statement required for notice of rule makings by EPASection 553(b) of title 5, United States
			 Code is amended—
			(1)in paragraph (2),
			 by striking and at the end;
			(2)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
			(3)by inserting after
			 paragraph (3) the following:
				
					(4)in the case of a rule making by the
				Environmental Protection Agency, a statement that identifies any net gain or
				loss of domestic jobs that is likely to result if the rule is adopted, and
				includes the analysis used to identify that net gain or
				loss.
					.
			
